JUSTICE LUND, specially concurring: I do not change my position enunciated in People v. Harvey (1988), 174 Ill. App. 3d 463, 528 N.E.2d 1053, appeal denied (1988), 123 Ill. 2d 562, and continue to disagree that Harvey’s conduct was proved reckless beyond a reasonable doubt. I do agree that the combined actions of Maxwell, Harvey, and Elliott resulted in the cause of death of G.H. Maxwell was the most experienced and outranked both Elliott and Harvey. His conduct, taken with his failure to make supervisory decisions, could be found to be reckless, thus, justifying the conviction.